Title: To George Washington from Colonel Daniel Morgan, 27 June 1778
From: Morgan, Daniel
To: Washington, George


                    
                        Sir
                        Squan swamp [N.J.]27th June 78 2 oClock
                    
                    I arrived at this place Yesterday encamp’d in the woods—sent out small parties—capt. Leong fell in with fifteen Granadeers and made them prisoners—deserters are continually comeng in—I have several parties out—whom I expect something from—I shall continue on the enemies Right till I have orders to the contrary—Thay keep in so compact a body that it is impossible to do them much damage—However I will annoy them as much as possible. I Have the Honor to be your obedient servt
                    
                        Dan. Morgan
                    
                